Exhibit 10.46

 

SEVERANCE ARRANGEMENTS

 

Upon termination of employment by the Company, other than for cause, Dawn H.
Bertsche, Senior Vice President and Chief Financial Officer, is entitled to
payments equal to one year’s salary paid over a one-year period. Donald E.
Kneir, President, Decorating Solutions Division and Edward V. Allen, President
Packaging Services Division, are entitled to payments upon termination of
employment with Multi-Color Corporation, other than for cause, in an amount
equal to six month’s salary.